ATTACHMENT to PTO-303 Advisory Action Before Filing of Appeal Brief
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed on December 17, 2021, regarding rejection of claim 1, as amended, under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Regarding claim 1, as amended, applicant argues that the claims are in condition for allowance, because applied references Liu ‘377 Emb1 (US 2018/0262377, Solution 1 embodiment, para 73-81) and Liu ‘377 Emb2 (US 2018/0262377, Solution 2 embodiment, para 82-94) do not disclose “determining, by a terminal, a first quantity of PRBs as a quantity of PRBs to be actually used when the first quantity of resources is less than or equal to a quantity of preconfigured PRBs, wherein the first quantity of PRBs is determined based on a quantity N of bits of uplink control information to be transmitted and a target code rate” and “determining, by the terminal, that the quantity of the PRBs to be actually used is the quantity of the preconfigured PRBs when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs” (See Remarks, page 9, para 1-3). 
First, applicant argues that Liu ‘377 discloses that the quantity of PRBs to be actually used is a single UL CC, rather than disclosing “determining, by the terminal, that the quantity of the PRBs to be actually used is the quantity of the preconfigured PRBs when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs” (See Remarks, page 8, para 2). 
Examiner respectfully disagrees. Examiner notes that Liu ‘377 Emb2 discloses “determining, by the terminal, that the quantity of the PRBs to be actually used is the quantity of the preconfigured PRBs when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs” (para 4, 18, and 82; UCI that is HARQ ACK/NACK is mapped to multiple UL CC PRBs that are scheduled, when the highest-priority UL CC cannot provide enough capacity for the UCI; thus, a portion of the PRBs to be used is the PRBs that provide some of the capacity for the UCI)
Second, applicant argues that Liu ‘377 discloses choosing the larger one out of the minimum number of PRBs and the further number of PRBs (Liu ‘377, para 62-64), rather than disclosing “determining, by a terminal, a first quantity of PRBs as a quantity of PRBs to be actually used when the first quantity of resources is less than or equal to a quantity of preconfigured PRBs, wherein the first quantity of PRBs is determined based on a quantity N of bits of uplink control information to be transmitted and a target code rate” and “determining, by the terminal, that the quantity of the PRBs to be actually used is the quantity of the preconfigured PRBs when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs” (See Remarks, page 8, lines 36-37, page 9, para 1). 
Examiner respectfully disagrees. Examiner notes that Liu ‘377 Emb1 discloses “determining, by a terminal, a first quantity of PRBs as a quantity of PRBs to be actually used when the first quantity of resources is less than or equal to a quantity of preconfigured PRBs” (para 3, 18, 73- 74, and 76; UE selects a single uplink component carrier (UL CC) to carry uplink control information (UCI), when the capacity of the UL CC is sufficient to carry the UCI; thus, the UE determines to use a quantity of resources equal to the required quantity of resources, when the required quantity of resources is less than or equal to the preconfigured UL CC resources) and “wherein the first quantity of PRBs is determined based on a quantity N of bits of uplink control information to be transmitted and a target code rate” (para 18-19; resources required for transmission of the UCI, quantified as a number of PRBs, are determined based on the number of UCI bits and the desired code rate for the UCI bits). Further, examiner notes that Liu ‘377 Emb2 discloses “determining, by the terminal, that the quantity of the PRBs to be actually used is the quantity of the preconfigured para 4, 18, and 82; UCI that is HARQ ACK/NACK is mapped to multiple UL CC PRBs that are scheduled, when the highest-priority UL CC cannot provide enough capacity for the UCI; thus, a portion of the PRBs to be used is the PRBs that provide some of the capacity for the UCI)

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   

/HABTE MERED/Primary Examiner, Art Unit 2474